ORDER
This matter came before the Court on the Petition of Respondent, joined in by Bar Counsel, to be placed on suspension for a period of one (1) year.
The Court, having considered the Petition, it is by the Court, this 29th day of March, 1990
ORDERED, that Respondent, Milton Roth, be and he is hereby suspended for one (1) year from the practice of law effective from the date of this Order. It is further
ORDERED, that prior to his reinstatement he . shall take and submit evidence that he has taken a course on professional ethics, and submit evidence that he has notified his clients of his suspension as set forth in his petition, and file the appropriate verified statement with Bar Counsel required by Maryland Rule BV 13b2, and it is further
ORDERED that the Clerk of this Court shall strike the name of Milton Roth from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.